DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on January 27, 2021.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed March 1, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 contains a typographical error. Claim 10 states “a least one display device” which should read “at least one display device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007).

With respect to Claim 1, Yasushi Hayashi et al. disclose:
receiving, via a processor, an original program source code, (receiving source XML data, 1 Introduction, Paragraph 2, lines 3-13)
evaluating the original program source code to generate a program output, (transforming (evaluating) the source XML data into a “view” (program output), 1 Introduction, Paragraph 2, lines 8-13)
displaying, in a first display device of the user, one or both of (i) the original program source code, and (ii) the program output, (a user is presented with a “view” (output) which helps the user more easily and intuitively understand its meaning, 1 Introduction, Paragraph 2, lines 8-13)
receiving an indication of the user corresponding to modifying the program output; (modifications are made on the view directly by editing the transformed data by the user, 1 Introduction, Paragraph 2, lines 4-13)
and evaluating the modified program output to generate an updated program source code, wherein the updated program source code, when evaluated, generates the modified program output. (the modifications are made on the view directly and then are reflected back into the source data (updated program source code), 1 Introduction, Paragraph 2, lines 9-13)

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Yasushi Hayashi et al. further disclose:
	wherein the original program source code includes one or more instructions encoded in a general-purpose computer programming language. (source XML data (general-purpose computer programming language), 1 Introduction, Paragraph 2, lines 7-8)

	With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Yasushi Hayashi et al. further disclose:
	wherein evaluating the original program source code to generate a program output includes generating HTML output. (generate HTML data from XML data, 1 Introduction, Paragraph 2, lines 3-4)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Yasushi Hayashi et al. further disclose:
further comprising, displaying, in a second display device of the user, one or both of (i) the updated program source code, and (ii) the modified program output. (modifications are made directly to the view (second display device/modified program output), 1 Introduction, Paragraph 2, lines 9-13)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Brisset (US 2004/0031025).

	With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Yasushi Hayashi et al. do not disclose:
	wherein evaluating the modified program output to generate an updated program source code includes a tail-recursive optimization, a merging closure optimization, and/or an edit difference optimization.
	However, Brisset discloses:
wherein evaluating the modified program output to generate an updated program source code includes a tail-recursive optimization, a merging closure optimization, and/or an edit difference optimization. (performing an optimization where the tail-recursive calls of an interpreter are replaced by an imperative loop, Paragraphs 50 and 53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brisset into the teaching of Yasushi Hayashi et al. to include wherein evaluating the modified program output to generate an updated program source code includes a tail-recursive optimization, a merging closure optimization, and/or an edit difference optimization in order to optimize a program written in a high level language. (Brisset, Abstract, lines 1-2)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Kazutaka Matsuda et al. (“Applicative Bidirectional Programming with Lenses”, Sep 2015).

	With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Yasushi Hayashi et al. do not disclose:
wherein evaluating the modified program output to generate an updated program source code includes applying a user-defined lens to the modified program output.
However, Kazutaka Matsuda et al. disclose:
wherein evaluating the modified program output to generate an updated program source code includes applying a user-defined lens to the modified program output. (applying bidirectional transformations (lens/lenses) which represents a pair of functions get and put where the function get extracts a view from a source and put takes both an updated view and the original source as inputs to produce an updated source (user-defined lens), 1. Introduction, Paragraph 3, lines 1-16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kazutaka Matsuda et al. into the teaching of Yasushi Hayashi et al. to include wherein evaluating the modified program output to generate an updated program source code includes applying a user-defined lens to the modified program output in order to facilitate bidirectional transformations where when a view is modified, the source is updated accordingly. (Kazutaka Matsuda et al., Abstract, lines 1-4)

Claims 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Gao et al. (US 2017/0337112).

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Yasushi Hayashi et al. do not disclose:
wherein the user interacts with the second display device of the user to accept the modified program output.
However, Gao et al. disclose:
	wherein the user interacts with the second display device of the user to accept the modified program output. (a user may prove an input indicating an update of the portion (accept the modified program output), Paragraph 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include wherein the user interacts with the second display device of the user to accept the modified program output in order to give a user greater control over the updating source code.

	With respect to Claim 8, all the limitations of Claim 6 have been addressed above; and Yasushi Hayashi et al. do not disclose:
wherein the updated program source code includes a plurality of ambiguous candidate source codes, each of which, when evaluated, generate the modified program output.
However, Gao et al. disclose:
wherein the updated program source code includes a plurality of ambiguous candidate source codes, each of which, when evaluated, generate the modified program output. (for each change, determining a portion (updated program source code) can include related ambiguous statements (plurality of ambiguous candidate source codes), Paragraphs 27, 44 and 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include wherein the updated program source code includes a plurality of ambiguous candidate source codes, each of which, when evaluated, generate the modified program output in order for a user to easily validate the update that a user wants to keep. (Gao et al, Paragraph 27, lines 6-10)

With respect to Claim 9, all the limitations of Claim 8 have been addressed above; and Yasushi Hayashi et al. do not disclose:
wherein displaying the updated program source code is based on applying a heuristic to automatically select one of the plurality of ambiguous candidate source codes.
However, Gao et al. disclose:
wherein displaying the updated program source code is based on applying a heuristic to automatically select one of the plurality of ambiguous candidate source codes. (monitoring the source code for changes  using mappings between source code and runtime code (heuristic) and determining (selecting) an associated portion of source code (one of the plurality of ambiguous candidate source codes), Paragraphs 31-34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include wherein displaying the updated program source code is based on applying a heuristic to automatically select one of the plurality of ambiguous candidate source codes in order for a user to easily validate the update that a user wants to keep. (Gao et al, Paragraph 27, lines 6-10)

With respect to Claim 10, Yasushi Hayashi et al. disclose:
a least one display device, (inherent to have at least one display)
at least one processor, (inherent to have at least one processor)
at least one memory, (inherent to have at least one memory) including computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
display, in the at least one display device, a program output corresponding to the evaluated original program source code, (a user is presented with a “view” (output) which helps the user more easily and intuitively understand its meaning and the user , 1 Introduction, Paragraph 2, lines 8-13)
receive, via the graphical user interface, an indication of the user corresponding to modifying the program output; (modifications are made on the view directly by editing the transformed data by the user, 1 Introduction, Paragraph 2, lines 4-13)
and evaluate the modified program output to generate an updated program source code. (the modifications are made on the view directly and then are reflected back into the source data (updated program source code), 1 Introduction, Paragraph 2, lines 9-13)
Yasushi Hayashi et al. do not explicitly disclose:
display, in the at least one display device, an original program source code
However, Gao et al. disclose:
display, in the at least one display device, an original program source code (see Figure 6, displays source code before modifications/updates (original program source code)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include displaying, in the at least one display device, an original program source code in order for a user to easily validate the update that a user wants to keep. (Gao et al, Paragraph 27, lines 6-10)

With respect to Claim 11, all the limitations of Claim 10 have been addressed above; and Yasushi Hayashi et al. further disclose:
	wherein the original program source code includes one or more instructions encoded in a general-purpose computer programming language. (source XML data (general-purpose computer programming language), 1 Introduction, Paragraph 2, lines 7-8)

	With respect to Claim 12, all the limitations of Claim 10 have been addressed above; and Yasushi Hayashi et al. further disclose:
	Including further instructions that, when executed cause the computer system to: output HTML. (generate HTML data from XML data, 1 Introduction, Paragraph 2, lines 3-4)

With respect to Claim 15, all the limitations of Claim 10 have been addressed above; and Yasushi Hayashi et al. do not disclose:
wherein the updated program source code includes a plurality of ambiguous candidate source codes, each of which, when evaluated, generate the modified program output.
However, Gao et al. disclose:
wherein the updated program source code includes a plurality of ambiguous candidate source codes, each of which, when evaluated, generate the modified program output. (for each change, determining a portion (updated program source code) can include related ambiguous statements (plurality of ambiguous candidate source codes), Paragraphs 27, 44 and 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include wherein the updated program source code includes a plurality of ambiguous candidate source codes, each of which, when evaluated, generate the modified program output in order for a user to easily validate the update that a user wants to keep. (Gao et al, Paragraph 27, lines 6-10)

With respect to Claim 16, all the limitations of Claim 15 have been addressed above; and Yasushi Hayashi et al. do not disclose:
including further instructions that, when executed, cause the computing system to: apply a heuristic to automatically select one of the plurality of ambiguous candidate source codes.
However, Gao et al. disclose:
including further instructions that, when executed, cause the computing system to: apply a heuristic to automatically select one of the plurality of ambiguous candidate source codes. (monitoring the source code for changes  using mappings between source code and runtime code (heuristic) and determining (selecting) an associated portion of source code (one of the plurality of ambiguous candidate source codes), Paragraphs 31-34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include applying a heuristic to automatically select one of the plurality of ambiguous candidate source codes in order for a user to easily validate the update that a user wants to keep. (Gao et al, Paragraph 27, lines 6-10)

With respect to Claim 17, all the limitations of Claim 10 have been addressed above; and Yasushi Hayashi et al. further disclose:
including further instructions that, when executed cause the computing system to: display, in the at least one display device, one or both of (i) the updated program source code, and (ii) the modified program output. (modifications are made directly to the view (second display device/modified program output), 1 Introduction, Paragraph 2, lines 9-13)

With respect to Claim 18, all the limitations of Claim 17 have been addressed above; and Yasushi Hayashi et al. do not disclose:
including further instructions that, when executed, cause the computing system to: listen for a graphical user interface event corresponding to an action of a user, wherein the action represents the user’s acceptance of the modified program output.
However, Gao et al. disclose:
including further instructions that, when executed, cause the computing system to: listen for a graphical user interface event corresponding to an action of a user, wherein the action represents the user’s acceptance of the modified program output. (a user may prove an input indicating an update of the portion (accept the modified program output), Paragraph 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include listening for a graphical user interface event corresponding to an action of a user, wherein the action represents the user’s acceptance of the modified program output in order to give a user greater control over the updating source code.

With respect to Claim 19, Yasushi Hayashi et al. disclose:
evaluate, in a forward direction, an original program source code to generate an output, (transforming (evaluating) the source XML data into a “view” (program output), 1 Introduction, Paragraph 2, lines 8-13)
receive, via an input device, an indication of a user, the indication affecting the state of the output, (modifications are made on the view directly by editing the transformed data by the user, 1 Introduction, Paragraph 2, lines 4-13)
evaluate, in a reverse direction, the output, to generate an updated program source code; (the modifications are made on the view directly and then are reflected back into the source data (updated program source code), 1 Introduction, Paragraph 2, lines 9-13)
and display, in a display screen, the output. (a user is presented with a “view” (output) which helps the user more easily and intuitively understand its meaning, 1 Introduction, Paragraph 2, lines 8-13)
Yasushi Hayashi et al. do not explicitly disclose:
display, in a display screen, the updated program source code.
However, Gao et al. disclose:
display, in a display screen, the updated program source code. (see Figure 6, displays source code before modifications/updates (original program source code)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include display, in a display screen, the updated program source code in order for a user to easily validate the update that a user wants to keep. (Gao et al, Paragraph 27, lines 6-10)

With respect to Claim 20, all the limitations of Claim 19 have been addressed above; and Yasushi Hayashi et al. do not disclose:
wherein the updated program source code includes a plurality of ambiguous candidate source codes, and wherein the programming environment application further causes the computing device to: 
display, in the display screen, the plurality of ambiguous candidate source codes, 
receive, via the input device, a selection of the user corresponding to one of the plurality of ambiguous candidate source codes; 
and in response to the selection of the user, display, in the display screen, the one of the plurality of ambiguous candidate source codes.
However, Gao et al. disclose:
wherein the updated program source code includes a plurality of ambiguous candidate source codes, (for each change, determining a portion (updated program source code) can include related ambiguous statements (plurality of ambiguous candidate source codes), Paragraphs 27, 44 and 45) and wherein the programming environment application further causes the computing device to: 
display, in the display screen, the plurality of ambiguous candidate source codes, (see Figure 5A and 5B; display a plurality of source code statements (ambiguous candidate source codes))
receive, via the input device, a selection of the user corresponding to one of the plurality of ambiguous candidate source codes; (user selects for review/modify/confirm/deny the candidate update, Paragraph 42)
and in response to the selection of the user, display, in the display screen, the one of the plurality of ambiguous candidate source codes. (system displays the candidate update for approval and/or modification to the user Paragraph 42)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gao et al. into the teaching of Yasushi Hayashi et al. to include wherein the updated program source code includes a plurality of ambiguous candidate source codes, and wherein the programming environment application further causes the computing device to: display, in the display screen, the plurality of ambiguous candidate source codes, receive, via the input device, a selection of the user corresponding to one of the plurality of ambiguous candidate source codes; and in response to the selection of the user, display, in the display screen, the one of the plurality of ambiguous candidate source codes in order for a user to easily validate the update that a user wants to keep. (Gao et al, Paragraph 27, lines 6-10)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Gao et al. (US 2017/0337112) and in further view of Brisset (US 2004/0031025).

	With respect to Claim 13, all the limitations of Claim 10 have been addressed above; and Yasushi Hayashi et al. and Gao et al. do not disclose:
	wherein evaluating the modified program output to generate an updated program source code includes a tail-recursive optimization, a merging closure optimization, and/or an edit difference optimization.
	However, Brisset discloses:
wherein evaluating the modified program output to generate an updated program source code includes a tail-recursive optimization, a merging closure optimization, and/or an edit difference optimization. (performing an optimization where the tail-recursive calls of an interpreter are replaced by an imperative loop, Paragraphs 50 and 53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brisset into the teaching of Yasushi Hayashi et al. and Gao et al. to include wherein evaluating the modified program output to generate an updated program source code includes a tail-recursive optimization, a merging closure optimization, and/or an edit difference optimization in order to optimize a program written in a high level language. (Brisset, Abstract, lines 1-2)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Gao et al. (US 2017/0337112) and in further view of Kazutaka Matsuda et al. (“Applicative Bidirectional Programming with Lenses”, Sep 2015).

	With respect to Claim 14, all the limitations of Claim 10 have been addressed above; and Yasushi Hayashi et al. and Gao et al. do not disclose:
wherein evaluating the modified program output to generate an updated program source code includes applying a user-defined lens to the modified program output.
However, Kazutaka Matsuda et al. disclose:
wherein evaluating the modified program output to generate an updated program source code includes applying a user-defined lens to the modified program output. (applying bidirectional transformations (lens/lenses) which represents a pair of functions get and put where the function get extracts a view from a source and put takes both an updated view and the original source as inputs to produce an updated source (user-defined lens), 1. Introduction, Paragraph 3, lines 1-16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kazutaka Matsuda et al. into the teaching of Yasushi Hayashi et al. and Gao et al. to include wherein evaluating the modified program output to generate an updated program source code includes applying a user-defined lens to the modified program output in order to facilitate bidirectional transformations where when a view is modified, the source is updated accordingly. (Kazutaka Matsuda et al., Abstract, lines 1-4)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mikael Mayer et al. (“Bidirectional Evaluation with Direction Manipulation”, 2018) discloses bidirectional updates/transformations where updates to output values are reflected in the original evaluation/program.
Hugo Pacheco et al. (“BiFlux: A Bidirectional Functional Update Language for XML”, 2014) discloses XML bidirectional transformations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
April 14, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191